Title: 4. Outline of Bill for Proportioning Crimes and Punishments, &c., 1779
From: Jefferson, Thomas
To: 


I. Crimes whose punishmt. extends to Life.

                
                                1. High-treason. Death <by burying alive. qu.> by hangingForfeiture of lands & goods to Commwth.
                                2. Petty Treason. Death by hanging.
                                Dissection.
                                Forfeitr of half lands & goods to representatives of person killed.
                
                                
                                                3. Murder. 1. by poyson.Death by poyson.
                                                Forfeitre. of one half as before.
                                                2. in Duel. Death by hanging.
                                                gibbeting, if the challenger.
                                                Forfeitre. of one half as before unless the Challengr fell, then to Commw.
                                                3. any other way. Death by hanging.
                                                Forfeitre of half as before.
                                   
 
                 4. Manslaur.2d offence is murder.
                 <1st. Labor 7 years.>
                 <Forfeitre one half as before.>
 
                

II. Crimes whose punishment goes to Limb.


1.
Rape.
}
Castration.


<2.
Polygamy>


2.
Sodomy.


3.
Maiming
}
Retaliation.


4.
Disfiguring
Forfeiture of half to sufferer.


III. Crimes punisheable by Labor &c.


1.
Manslaur. 1st. offence.
Labor VII. years.






Forfeitre. of half as before.


2.
Counterfeiting.


Labor VI. years.






Forfeit whole to Commw.


3.
Arson.
}
{
Labor V. years.


4.
Asportn. of vessels
Reparation threefold


5.
Robbery

}
Labor IV. years


6.
Burglary
Reparation. double.


7.
Housebreaking.

}
Labor III. years


8.
Horse-stealing
Reparation.


9.
Grand Larceny.


Labor II. years






Reparation






<30. stripes.> pillory ½ an hour.


10.
Petty


Larceny. Labor I. year.






Reparation






<15. stripes.> pillory ¼ of an hour


11.
Witchcraft &c.


Ducking






15. stripes.


12.
Excusable homicide.


<head & half the beard shaved a year.>






nothing.


13.
Suicide.


nothing.


14.
Apostacy. Heresy.


nothing.


